NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER HADSELL,                            No. 18-16668

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00293-KAW

 v.
                                                MEMORANDUM*
BARRY BASKIN, in his individual
capacity; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Northern District of California
                Kandis A. Westmore, Magistrate Judge, Presiding**

                           Submitted January 8, 2020***

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Christopher Hadsell appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relating to California state court child and spousal support orders. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Noel v. Hall, 341 F.3d

1148, 1154 (9th Cir. 2003) (dismissal under the Rooker–Feldman doctrine). We

affirm.

      The district court properly dismissed Hadsell’s action challenging the

California state court’s child and spousal support proceedings for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because it is a “forbidden

de facto appeal” of decisions of the California state court and are “inextricably

intertwined” with those state court decisions. See Noel, 341 F.3d at 1163-65; see

also Cooper v. Ramos, 704 F.3d 772, 782 (9th Cir. 2012) (explaining that Rooker–

Feldman doctrine bars “inextricably intertwined” claim where federal adjudication

“would impermissibly undercut the state ruling on the same issues” (citation and

internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Hadsell’s motion to

alter or amend the judgment because Hadsell failed to establish any basis for such

relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d, 1262-

63 (9th Cir. 1993) (setting forth standard of review and grounds for reconsideration

under Fed. R. Civ. P. 59(e)).

      The district court did not abuse its discretion in denying Hadsell’s motion to

impose service costs because defendants had good cause to not sign and return a


                                          2                                    18-16668
waiver. See Fed. R. Civ. P. 4(d)(2); Estate of Darulis v. Garate, 401 F.3d 1060,

1063 (9th Cir. 2005) (standard of review).

      The district court did not abuse its discretion in denying Hadsell’s motion

for sanctions because Hadsell failed to comply with the procedural requirements of

Rule 11. See Radcliffe v. Rainbow Constr. Co., 254 F.3d 772, 788 (9th Cir. 2001)

(standard of review; there are “strict procedural requirements for parties to follow

when they move for sanctions under Rule 11.”)

      The district court did not abuse its discretion by ruling on the motion to

dismiss without oral argument. See Fed. R. Civ. P. 78(b); Morrow v. Topping, 437

F.2d 1155, 1156-57 (9th Cir. 1971) (district court’s failure to hold oral argument

on a motion to dismiss was not an abuse of discretion or a denial of due process).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record Hadsell’s contention that the district

court judge was biased.

      AFFIRMED.




                                          3                                       18-16668